ORDER
PER CURIAM.
On consideration of appellee’s petition for rehearing or rehearing en banc, and the opposition thereto, it is
ORDERED by the merits division * that the petition for rehearing is denied; and it appearing that the majority of the judges of this court has voted to grant the petition for rehearing en banc, it is
FURTHER ORDERED that appellee’s petition for rehearing en bane is granted and that the opinion and judgment of March 16, 1993, are hereby vacated, 622 A.2d 34. It is
FURTHER ORDERED that the Clerk shall schedule this matter for argument before the court sitting en banc on Tuesday, October 26, 1993, at 9:30 a.m. Counsel should be present in the District of Columbia *903courtroom, located on the sixth floor, no later than 9:25 a.m., on that day. Counsel are hereby directed to provide ten copies of the briefs heretofore filed to the Clerk on or before October 8, 1993.